             Case 2:18-cv-02423-RFB-BNW Document 216
                                                 215 Filed 02/08/21
                                                           02/05/21 Page 1 of 7
                                                                              8




 1   Mark L. Smith (#14762)
     SMITH WASHBURN, LLP
 2   6345 South Pecos Road, Suite 202
     Las Vegas, Nevada 89120
 3   Telephone: (725) 666-8701
     Facsimile: (725) 666-8710
 4   msmith@smithwashburn.com
     jfonnesbeck@smithwashburn.com
 5

 6   Attorneys for Reflex Media, Inc.
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF NEVADA
 9
     REFLEX MEDIA,           INC.,      a   Nevada Case No. 2:18-cv-02423-RFB-BNW
10   Corporation, et al.,
                                                   [PROPOSED] JOINT DISCOVERY PLAN
11            Plaintiffs,                          AND SCHEDULING ORDER
12   v.                                            SPECIAL  SCHEDULING                REVIEW
                                                   REQUESTED
13   AARON WALLACE, an individual, et al.,
14            Defendants.
15            Plaintiffs Reflex Media, Inc. (“Reflex”), and Defendant Aaron Wallace (“Wallace”), by
16   and through their respective counsel of record, and pursuant to Federal Rule of Civil Procedure
17   26(f), hereby respectfully submit their proposed Joint Discovery Plan and Scheduling Order.
18   Discovery in this case, except for jurisdictional discovery, had previously been stayed until the
19   Court’s ruling on jurisdiction on January 22, 2021 (ECF No. 213). At that time, the parties were
20   ordered to submit this Proposed Joint Discovery Plan and Scheduling Order. The parties make a
21   special scheduling review request that a) the discovery period begin from date of the Court’s
22   entry of the scheduling order, rather than from the date of first appearance by Defendant
23   Wallace, and b) that the period for discovery be 270 days instead of 180, given the limitations,
24   travel restrictions and other circumstances caused by the Covid-19 virus.
25    ////
26    ////
27

28
                                                [PROPOSED] JOINT DISCOVERY PLAN AND SCHEDULING ORDER
                                                               CASE NO. 2:18-CV-02423-RFB-BNW, PAGE 1
          Case 2:18-cv-02423-RFB-BNW Document 216
                                              215 Filed 02/08/21
                                                        02/05/21 Page 2 of 7
                                                                           8




 1      A.      Special Scheduling Review:

 2           Defendant Wallace moved to dismiss this case for lack of personal jurisdiction on April

 3   2, 2019. This Court heard that motion on March 11, 2020 and denied the Motion without

 4   prejudice, ordered jurisdictional discovery and stayed all other discovery. (See ECF No. 164,

 5   174.) Prior to jurisdictional discovery, discovery was also stayed. (ECF No. 83.) On January 22,

 6   2021, this Court ruled in Reflex’s favor as to jurisdiction (ECF No. 213) and ordered the Parties

 7   to file this Joint Discovery Plan and Scheduling Order by February 5, 2021.

 8           The Parties agree in asking for not only a standard 180-day discovery plan, but also for
 9   an additional 90 days due to the constraints associated with the ongoing COVID-19 pandemic.
10   However, the Parties differ as to when that 270-day discovery schedule should start. The Parties’
11   difference relates to Wallace’s filing (on this day of February 5), of a Motion for Leave to File a
12   Supplemental Motion to Dismiss and the Supplemental Motion to Dismiss (ECF No. 214).
13   Reflex does not believe that discovery or any other case activity or deadline should be stayed

14   while this Motion is pending, while Wallace believes that discovery should be so stayed.

15   Therefore, the Parties have each submitted their own case schedule in Section C, below. Both

16   schedules have (roughly) the same amount of time for discovery and other case activities.

17   However, the dates in Reflex’s proposed schedule are set from the anticipated date on which the

18   Magistrate Judge will approve this Proposed Joint Discovery Plan and Scheduling Order, while

19   the dates in Wallace’s proposed schedule are calculated from the future date on which this Court

20   decides his Motion for Leave to File Supplemental Motion to Dismiss (and, if applicable, the

21   Supplemental Motion to Dismiss itself).

22      B.      Rule 26(f) Conference:

23           On February 5, 2020, the Parties telephonically conducted the discovery conference (the

24   “Discovery Conference”) as required by Rule 26(f). In attendance on behalf of Reflex was Isaac

25   Eddington of the law firm Smith Washburn, LLP; and in attendance on behalf of Wallace was

26   Nicolas Spigner of the law firm Spiegel & Utrera, P.A., P.C.

27

28
                                                [PROPOSED] JOINT DISCOVERY PLAN AND SCHEDULING ORDER
                                                               CASE NO. 2:18-CV-02423-RFB-BNW, PAGE 2
          Case 2:18-cv-02423-RFB-BNW Document 216
                                              215 Filed 02/08/21
                                                        02/05/21 Page 3 of 7
                                                                           8




 1      C.      Rule 26(f)(3)(A)-(B) Scope and Timing of Discovery:

 2           The Parties generally believe that the statutory discovery limits in the Federal and Local

 3   Rules are reasonable and sufficient. Discovery will encompass issues commonly pursued in

 4   cases where violations of the Computer Fraud and Abuse Act, Unauthorized Access to

 5   Computers, Intentional Interference with Prospective Economic Advantage, Negligent

 6   Interference with Prospective Economic Advantage, and Common Law Unfair Competition, and

 7   Unfair Competition has been alleged.

 8           Reflex proposes the following timetable for discovery:
 9           1. The discovery cut-off date shall be November 5, 2021 (270 days from the date of
10              entry of this Scheduling Order).
11           2. Initial Disclosures pursuant to Rule 26(a)(1) shall be exchanged on or before
12              February 22, 2021 (within 14 days after entry of this Scheduling Order).
13           3. The last day to amend the pleadings and add parties shall be August 6, 2021 (90 days
14              before the close of discovery).
15           4. The last day to file the interim status report shall be September 3, 2021 (No later than
16              60 days before the discovery cut-off).
17           5. The last day to disclose experts pursuant to Fed. R. Civ. P. 26(a)(2) shall be
18              September 3, 2021 (60 days before the discovery cut-off date).

19           6. The last day to disclose rebuttal experts shall be October 4, 2021 (30 days after the

20              initial disclosure of experts).

21           7. The last day to file dispositive motions shall be December 6, 2021 (30 days after the

22              discovery cut-off date).

23           8. The last day to file the joint pretrial order shall be January 5, 2022 (30 days after the

24              dispositive-motion deadline). In the event that dispositive motions are filed, the date

25              for filing the joint pretrial order shall be suspended until 30 days after decision on the

26              dispositive motions or until further order of the Court. In the further event that the

27              discovery period is extended from the discovery cut-off date set forth in the

28
                                                  [PROPOSED] JOINT DISCOVERY PLAN AND SCHEDULING ORDER
                                                                 CASE NO. 2:18-CV-02423-RFB-BNW, PAGE 3
     Case 2:18-cv-02423-RFB-BNW Document 216
                                         215 Filed 02/08/21
                                                   02/05/21 Page 4 of 7
                                                                      8




 1       Discovery Order, the date for filing the joint pretrial order shall be extended in

 2       accordance with the time periods set forth in this paragraph. The disclosures required

 3       by Fed. R. Civ. P. 26(a)(3) and any objections to them must be included in the joint

 4       pretrial order.

 5    Wallace proposes the following timetable:
 6    9. The discovery cut-off date shall be 270 days from the date the Court grants or denies
 7       ECF. No. 214, and/or the related Supplemental Motion to Dismiss.
 8    10. Initial Disclosures pursuant to Rule 26(a)(1) shall be exchanged within 14 days after
 9
         the Court grants or denies ECF. No. 214, and/or the related Supplemental Motion to
10       Dismiss.
11    11. The last day to amend the pleadings and add parties shall be 90 days before the close
12       of discovery).
13    12. The last day to file the interim status report shall be No later than 60 days before the
14       discovery cut-off).
15    13. The last day to disclose experts pursuant to Fed. R. Civ. P. 26(a)(2) shall be 60 days
16       before the discovery cut-off date).
17    14. The last day to disclose rebuttal experts shall be 30 days after the initial disclosure of
18       experts).
19    15. The last day to file dispositive motions shall be 30 days after the discovery cut-off
20       date).
21    16. The last day to file the joint pretrial order shall be 30 days after the dispositive-
22       motion deadline). In the event that dispositive motions are filed, the date for filing the
23       joint pretrial order shall be suspended until 30 days after decision on the dispositive
24       motions or until further order of the Court. In the further event that the discovery
25       period is extended from the discovery cut-off date set forth in the Discovery Order,
26       the date for filing the joint pretrial order shall be extended in accordance with the
27

28
                                          [PROPOSED] JOINT DISCOVERY PLAN AND SCHEDULING ORDER
                                                         CASE NO. 2:18-CV-02423-RFB-BNW, PAGE 4
           Case 2:18-cv-02423-RFB-BNW Document 216
                                               215 Filed 02/08/21
                                                         02/05/21 Page 5 of 7
                                                                            8




 1                 time periods set forth in this paragraph. The disclosures required by Fed. R. Civ. P.

 2                 26(a)(3) and any objections to them must be included in the joint pretrial order.

 3       D.        Alternative Dispute Resolution:

 4              The Parties have met and conferred about the possibility of using alternative dispute-

 5   resolution processes including mediation, arbitration, and if applicable, early neutral evaluation.

 6   Of these processes, the Parties agree to mediate prior to trial at a time mutually agreeable to the

 7   parties.

 8       E.        Alternative Forms of Case Disposition.
 9              The Parties certify that they have considered consent to trial by a magistrate judge under

10   28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program (General Order

11   2013-01). The Parties do not consent to trial by a magistrate judge, or use of the Short Trial

12   Program.

13       F.        Electronic Evidence:

14              The Parties do not anticipate discovery issues at this time and do not foresee any issues

15   arising from the disclosure of electronically stored information. A jury trial has been demanded,

16   and the Parties certify that they discussed whether they intend to present evidence in electronic

17   format to jurors for the purposes of jury deliberations. No stipulations were reached regarding

18   providing discovery in an electronic format compatible with the court’s electronic jury evidence

19   display system, but the Parties will readdress this before they submit a Joint Pretrial Order. The

20   Parties will consult the court’s website or contact the assigned judge’s courtroom administrator

21   for instructions about how to prepare evidence in an electronic format and other requirements for

22   the court’s electronic jury evidence display system.

23       G.        Evidence Preservation

24              The parties have discussed the scope of anticipated discovery, including discovery of

25   electronically stored information (“ESI”). The parties have conferred pursuant to Rule 26(f)

26   regarding reasonable and proportionate steps to preserve evidence relevant to the issues

27   reasonably evident in this action.        The parties have discussed and anticipate agreeing on

28
                                                   [PROPOSED] JOINT DISCOVERY PLAN AND SCHEDULING ORDER
                                                                  CASE NO. 2:18-CV-02423-RFB-BNW, PAGE 5
          Case 2:18-cv-02423-RFB-BNW Document 216
                                              215 Filed 02/08/21
                                                        02/05/21 Page 6 of 7
                                                                           8




 1   protocols for the production of ESI if necessary.

 2          The parties have also agreed in principle to a stipulated protective order for the exchange

 3   of information. If the Court adopts Reflex’s proposed timetable, the Parties will expect to submit

 4   the stipulated protective order by March 3, 2021 (30 days from submission of this Proposed

 5   Order). If, however, the Court adopts Wallace’s proposed timetable, the parties will submit the

 6   stipulated protective order within 30 days of the Court’s order on ECF. No. 214, and/or the
     related Supplemental Motion to Dismiss.
 7
            The parties will also use their best efforts to conduct discovery and depositions,
 8
     particularly in light of the restrictions and circumstances related to Covid-19.
 9

10
     DATED: February 5, 2021                               SMITH WASHBURN, LLP
11
                                                                 /s/ Mark L. Smith
12                                                         Mark L. Smith
                                                           6871 Eastern Avenue., Suite 101
13                                                         Las Vegas, NV 89119
                                                           Telephone:(725) 666-8701
14                                                         Facsimile: (725) 666-8710
                                                           msmith@smithwashburn.com
15
                                                           Attorneys for Reflex Media, Inc.
16

17   DATED: February 5, 2021                               SPIEGEL & UTRERA, P.A.
18
                                                                  /s/ Michael Carrigan _
19                                                         Michael Carrigan, Esq.
                                                           SPIEGEL & UTRERA, P.A.
20                                                         2545 Chandler Avenue, Suite 4
                                                           Las Vegas, NV 89120
21                                                         attorneycarrigan@amerilawyer.com
22                                                                 /s/ Nicolas Spigner _
                                                           Nicolas W. Spigner, Esq.
23                                                         SPIEGEL & UTRERA, P.C.
                                                           8939 S. Sepulveda Blvd., Suite 400
24                                                         Los Angeles, CA 90045
                                                           attorneyspigner@amerilawyer.com
25
                                                           Attorneys for Aaron Wallace
26

27

28
                                                 [PROPOSED] JOINT DISCOVERY PLAN AND SCHEDULING ORDER
                                                                CASE NO. 2:18-CV-02423-RFB-BNW, PAGE 6
          Case 2:18-cv-02423-RFB-BNW Document 216
                                              215 Filed 02/08/21
                                                        02/05/21 Page 7 of 7
                                                                           8




 1
     IT IS SO ORDERED.                         ORDER
 2
     Before the Court is the parties' proposed discovery plan and scheduling order. The parties offer
 3
     different position on which discovery deadlines should control.
 4
     The Court_____________________
     DATED:       has wide discretion in controllingBYdiscovery  and, more broadly, “the pretrial phase of
                                                         THE COURT
 5   litigation.” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988); Redeker v. Cox, 2017
     WL 2728030, at *1 (D. Nev. June 23, 2017) (citing Zivkovic v. S. Cal. Edison Co., 302 F.3d
 6
     1080, 1087 (9th Cir. 2002)). Having considered       the parties' positions, the Court finds that
                                                     _______________________________
 7                                                   Brenda  Weksler IT IS THEREFORE ORDERED
     plaintiff's proposed schedule is appropriate at this juncture.
                                                     United  States
     that Reflex Media' proposed discovery deadlines shall control. Magistrate Judge
 8
                                                        IT IS SO ORDERED
 9
                                                        DATED: 4:47 pm, February 08, 2021
10

11

12                                                      BRENDA WEKSLER
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                [PROPOSED] JOINT DISCOVERY PLAN AND SCHEDULING ORDER
                                                               CASE NO. 2:18-CV-02423-RFB-BNW, PAGE 7
